Citation Nr: 0603185	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  99-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for bilateral 
hammertoes and bunions.

5.  Entitlement to service connection for a foot rash.

6.  Entitlement to a compensable disability rating for 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to November 
1985.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the claimed 
disabilities.  The veteran perfected an appeal of that 
decision.

His appeal was previously before the Board in March 2001, 
December 2002, and May 2003, at which times the Board 
adjudicated issues no longer in appellate status and remanded 
the remaining issues for additional development.  In the 
December 2002 decision the Board granted service connection 
for pseudofolliculitis barbae and the residuals of a fracture 
of the right fifth finger.  In implementing that decision, in 
a January 2003 rating decision the RO assigned non-
compensable ratings for both disabilities.  The veteran then 
perfected an appeal of the ratings assigned for the 
pseudofolliculitis barbae and the finger fracture, but in a 
September 2005 hearing he withdrew his appeal of the rating 
assigned for the finger fracture.  For that reason the Board 
finds that the issue of the rating assigned for the residuals 
of a fracture of the right fifth finger is no longer within 
the Board's jurisdiction.

The issue of entitlement to service connection for bilateral 
hammertoes and bunions is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence shows that 
the veteran does not currently have a right shoulder disorder 
or a left shoulder disorder that is related to an in-service 
disease or injury.

3.  The preponderance of the probative evidence shows that 
the veteran's neck disorder and foot rash are not related to 
an in-service disease or injury.

4.  The pseudofolliculitis barbae does not have any current 
manifestations.


CONCLUSIONS OF LAW

1.  A left shoulder disorder, a right shoulder disorder, a 
neck disorder, and a foot rash were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for a compensable disability rating for 
pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1997); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.118, Diagnostic Codes 
7806, 7813 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in April 2001, June 2003, 
and August 2003 by informing him of the evidence required to 
establish entitlement to service connection and a higher 
rating.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform him of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

Although the notices were sent following the October 1998 
decision, the veteran has had more than four years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  In an October 2004 statement 
he reported that he had no additional evidence to submit.  
Following issuance of the notices the RO received additional 
evidence and re-adjudicated the substantive merits of the 
veteran's claim in a September 2004 supplemental statement of 
the case.  In re-adjudicating the claim the RO considered all 
the evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record on a de novo 
basis, and apply the same standard of proof.  The Board 
finds, therefore, that the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the private and VA treatment records the 
veteran identified, and provided him VA medical examinations 
in May 2001, April 2003, and August 2004.  The veteran 
presented testimony before the undersigned in September 2005.  

The RO has not obtained a medical opinion regarding the 
claimed nexus between a foot rash and the veteran's military 
service.  The Court has held, however, that VA is not 
required to provide a medical examination or obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a foot rash, 
and the Board has determined that the veteran's report 
regarding the onset of the disorder is not credible.  For 
this reason the Board finds that a medical opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Duenas, 18 Vet. App. at 517.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal, and stated that he 
had no additional evidence to submit.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Service Connection
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Right and Left Shoulder Disorders

The veteran claims to have had bilateral shoulder pain since 
he was involved in a motor vehicle accident while in service.  
The service medical records show that although he complained 
of pain in the left shoulder following the accident in March 
1985, he made no reference to any pain in the right shoulder.  
He received treatment for left shoulder pain until May 1985, 
but there is no evidence of any complaints or clinical 
findings pertaining to disability in either shoulder 
subsequent to May 1985.  He underwent a Medical Evaluation 
Board in August 1985 due to his continuing complaints of low 
back and left knee pain, but that examination did not 
disclose any disability of the shoulders.  

He initially claimed entitlement to VA compensation benefits 
in December 1985, and did not then make any reference to a 
shoulder disability.  He underwent a VA medical examination 
in January 1986 for his back and left knee, and then denied 
any other significant medical history.  VA treatment records 
beginning in May 1992 show that although he received 
treatment for other medical problems, he did not register any 
complaints of shoulder pain.  He underwent extensive 
orthopedic evaluations from March to August 1994 due to other 
disabilities, which included evaluation of the cervical spine 
but did not document any complaints pertaining to either 
shoulder.  There is no documentation of him having shoulder 
pain from May 1985 until his February 1998 claim for service 
connection, and he has not reported having received any 
medical treatment for either shoulder following his 
separation from service.  

He underwent a functional capacity evaluation in August 1994 
in order to determine the degree of residual disability 
resulting from an on-the-job injury.  The physical therapist 
conducting that evaluation determined, based on a number of 
objective tests, that the veteran was exaggerating his 
symptoms, that part of his disability was due to non-organic 
causes, and that his subjective complaints were not supported 
by objective manifestations.  Although that evaluation was 
not conducted in conjunction with the veteran's claim for VA 
compensation, the VA examiner in April 2003 also found that 
the veteran was exaggerating his symptoms.

For the reasons shown above, the Board finds that the 
veteran's assertion of having had bilateral shoulder pain 
since the motor vehicle accident in service is not credible.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

A VA medical examination in May 2001 resulted in a diagnosis 
of bilateral shoulder tendonitis that the examiner found 
originated after the motor vehicle accident.  That assessment 
was, however, based on the veteran's report of having had 
shoulder pain since he was in service, which the Board has 
found to not be credible, and limitation of motion of the 
shoulders due to pain.  The examiner did not describe any 
objective clinical or radiographic evidence of disability in 
either shoulder, nor did he provide any rationale for the 
diagnosis of tendonitis.  In addition, although he provided a 
diagnosis of tendonitis, he also stated that the pain in the 
shoulders was primarily radiated pain from a cervical spine 
disability.  

Although the examiner referenced evidence in the claims file, 
his opinion was based on the veteran's report of continuing 
symptomatology, not the evidence in the claims file, because 
the evidence in the claims file does not reflect any 
complaints or clinical findings regarding the shoulders since 
May 1985.  Because the examiner did not provide any objective 
clinical findings or rationale to support the diagnosis of 
tendonitis, and because the nexus to service was based on 
reported history the Board has found not credible, the 
opinion is of low probative value in determining whether the 
veteran currently has a bilateral shoulder disability that is 
related to service.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence); see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings).

The RO provided the veteran an additional VA medical 
examination in April 2003 for the purpose of determining what 
degree of shoulder disability was due to the in-service 
injury versus a post-service injury.  Examination at that 
time also revealed limitation of motion, but the examiner 
determined that there was no tenderness or deformity about 
the shoulder, no bicipital tenderness, no evidence of 
atrophy, and no swelling, discoloration, inflammation, or 
redness.  X-ray studies of the shoulders showed normal bone 
and joint architecture throughout.  

The examiner reviewed the evidence in the claims file and 
found that the in-service injury was acute and subsided with 
treatment, and that there was no evidence of disability prior 
to the on-the-job injury in 1993.  The examiner found that in 
conducting the physical examination the veteran had 
demonstrated repeated instances of submaximal effort and 
symptom exaggeration, which the examiner noted had also been 
found by the physical therapist in 1994.  The examiner also 
noted the absence of any reference to a shoulder disability 
when the veteran was evaluated following the 1993 injury.  
The examiner provided the opinion that the in-service soft 
tissue shoulder injury had resolved, that little to none of 
any current disability was due to military service, and that 
the shoulder complaints were due to the on-the-job injury 
that occurred post-service.  Because that opinion is based on 
review of the evidence in the claims file, and not the 
veteran's reported history, and is supported by clinical 
findings and a rationale, it is highly probative.

In summary, although the evidence shows that the veteran 
incurred an injury to the left shoulder while in service, the 
most probative evidence shows that any current complaints 
pertaining to the shoulders are not related to that injury.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a bilateral shoulder disorder.
Neck Disorder

The evidence shows that the veteran currently has disc 
disease of the cervical spine.  In addition, he incurred a 
cervical strain as the result of the motor vehicle accident 
in March 1985.  His claim is, therefore, supported by a 
current medical diagnosis of disability, and evidence of an 
in-service injury.  For the reasons shown below, however, the 
Board finds that the currently diagnosed neck disability is 
not related to the in-service injury.  Hickson, 12 Vet. 
App. at 253.

The veteran claims to have had chronic neck pain since the 
in-service motor vehicle accident.  The service medical 
records show that he was involved in a motor vehicle accident 
in March 1985, following which he complained of pain in the 
cervical spine, which was attributed to neck strain with 
muscle spasm.  An X-ray study of the cervical spine was 
negative, and the treating physician described the injuries 
as soft tissue injuries.  He continued to receive pain 
medication and physical therapy through May 1985.  He was 
evaluated by an orthopedist in May 1985, who found that his 
ongoing neck pain was caused by constant stooping while on 
board ship due to his height (6 feet, 7 inches), and that his 
symptoms would resolve if he was no longer on the ship.  The 
service medical records make no further reference to any 
complaints pertaining to the neck.  He underwent a Medical 
Evaluation Board in August 1985 due to his continuing 
complaints of low back and left knee pain, but that 
examination did not disclose any disability of the neck.

He initially claimed entitlement to VA compensation benefits 
in December 1985, and did not then make any reference to a 
neck disorder.  He underwent a VA examination in January 1986 
for his back and left knee, and then denied any other 
significant medical history.  VA treatment records beginning 
in May 1992 show that although he received treatment for 
other medical problems, he did not register any complaints of 
neck pain.  

Private treatment records show that he injured his neck (as 
well as his back) while lifting in August 1993.  A magnetic 
resonance image (MRI) at that time revealed a bulging disc at 
C3-C4, for which he underwent a discectomy in May 1994.  He 
underwent extensive orthopedic evaluations from March to 
August 1994, and did not then report having any residuals of 
the March 1985 motor vehicle accident.  For the reasons shown 
above the Board finds that the veteran's report of having had 
neck pain since the in-service injury is not credible.  
Madden, 123 F.3d at 1481.  In addition, his assertion that 
his current neck disability was caused by the in-service 
motor vehicle accident is not probative because, as a lay 
person, he is not competent to provide evidence of the 
etiology of a medical disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In conjunction with the May 2001 VA examination the veteran 
reported having had neck problems since the motor vehicle 
accident in 1985 that got worse, resulting in surgery in 
1994.  The examination resulted in an assessment of chronic 
neck pain secondary to a motor vehicle accident in March 
1985, with an exacerbation after an injury in 1993.  The 
examiner found that "[a]lthough this veteran has had chronic 
neck . . . pain which originated in the military after the 
motor vehicle accident in 3/85, his neck pain was exacerbated 
after re-injury in 1993 . . . ."

The examiner referenced the evidence in the claims file, but 
his opinion that the current neck pain was secondary to the 
motor vehicle accident was based on the veteran's report of 
having had continuing symptomatology since then.  The opinion 
was not based on the evidence in the claims file, because 
that evidence does not reflect any complaints or clinical 
findings pertaining to the neck from May 1985 until the on-
the-job injury in August 1993.  The Board has determined that 
the veteran's report of continuing symptomatology since March 
1985 is not credible.  Because the medical opinion is based 
on reported history that the Board has found to not be 
credible, the medical opinion is not probative of a nexus 
between the current diagnosis of cervical spine disease and 
the in-service motor vehicle accident.  See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (a medical opinion that is based 
on the veteran's recitation of medical history, and not his 
documented history, is not probative of etiology).

The VA examiner in April 2003 reviewed the evidence in the 
claims file and determined that the neck injury in March 1985 
was acute and subsided with treatment.  He noted the absence 
of any evidence of a neck disability from May 1985 until the 
injury in 1993, and the veteran's failure to reference a 
prior injury when he was evaluated in 1993.  The examiner 
found that the veteran had demonstrated less than full effort 
and symptom exaggeration during the entire examination and 
that, although the veteran insisted that his neck disability 
was due to the in-service motor vehicle accident, the current 
neck disability was due to the injury in 1993.  Because that 
opinion was based on review of the medical evidence of 
record, and not the veteran's reported history that is not 
credible, it is highly probative.

In summary, the evidence shows that the veteran incurred a 
neck injury while in service, and that he currently has disc 
disease of the cervical spine.  The probative evidence shows, 
however, that the currently diagnosed neck disorder is not 
related to the in-service injury.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a neck disorder.
Foot Rash

The medical evidence shows that the veteran has 
dermatophytosis of the bilateral feet.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The evidence does not show, however, the 
incurrence of a related disease or injury in service, or a 
nexus to service.  Hickson, 12 Vet. App. at 253.

The veteran contends that his foot rash was caused by having 
to wear boots while in service.  He reported during the May 
2001 examination that the foot rash started in 1984.  As a 
lay person he is competent to provide evidence regarding the 
occurrence of a skin rash, because it is an observable 
symptom.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The Board finds, however, that his report regarding the onset 
of the foot rash is not credible.

The service medical records are silent for any complaints or 
clinical findings pertaining to a rash on the feet, although 
the veteran received treatment for several other medical 
problems, including problems with his feet.  He initially 
claimed entitlement to VA compensation benefits in December 
1985, and did not then make any reference to a foot rash.  He 
underwent a VA examination in January 1986 for his back and 
left knee, and then denied any other significant medical 
history.  VA treatment records beginning in May 1992 show 
that although he received treatment for other medical 
problems, he did not report having a foot rash.  There is no 
documentation of him having a foot rash prior to his February 
1998 claim for service connection, and he has not reported 
having received any medical treatment for the disorder 
following his separation from service.  He has demonstrated 
the tendency to exaggerate his medical symptoms and history.  
For these reasons the Board finds that his report of the 
onset of the foot rash in 1984 is not credible.  Madden, 123 
F.3d at 1481.

The May 2001 VA examination resulted in a diagnosis of 
dermatophytosis of the feet.  There is no medical evidence of 
record showing a nexus between the foot rash and any incident 
of military service.  For these reasons the criteria for a 
grant of service connection are not met, and the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a rash on the feet.
Evaluation of Pseudofolliculitis Barbae
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If an unlisted condition is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
2003.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2005)).  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board should first 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  VAOPGCPREC 3-00.

The RO provided the original rating criteria to the veteran 
in the October 2003 statement of the case, and the revised 
criteria in the September 2004 supplemental statement of the 
case, and considered both versions in continuing the non-
compensable rating.  The veteran was then given the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it can consider the original and 
revised version of the rating criteria without prejudice to 
the veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Neither the original or revised versions of the rating 
criteria have a diagnostic code for pseudofolliculitis 
barbae.  The disorder is, therefore, rated as analogous to 
eczema or dermatitis because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to that disorder.  See 38 C.F.R. § 4.20 
(2005).

According to the original rating criteria, Diagnostic Code 
7806 for eczema provided a 10 percent rating if there was 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A non-compensable rating applied 
if the manifestations were slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a small 
area.  38 C.F.R. § 4.118 (1997).

According to the revised rating criteria, Diagnostic Code 
7806 provides a 10 percent rating if at least five percent, 
but less than 20 percent, of the entire body, or at least 
five percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  The disorder is rated as non-
compensable if less than five percent of the entire body or 
less than five percent of exposed areas are affected, and no 
more than topical therapy has been required during the past 
12-month period.  38 C.F.R. § 4.118 (2005).  
Analysis

According to the original rating criteria, a 10 percent 
rating is applicable if the disorder is manifested by 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1997).  Although the face and neck are exposed 
areas, there is no evidence of exfoliation, exudation, or 
itching due to the skin disorder.  The VA examination in May 
2001 revealed mild pseudofolliculitis barbae on the chin, but 
the examiner did not describe any exfoliation, exudation, or 
itching.

The RO provided the veteran an additional examination in 
August 2004, during which he reported that he was unable to 
shave with a razor because doing so caused little white bumps 
on his face.  For that reason he kept his beard trimmed with 
barber clippers.  The examiner described the condition as 
intermittent, in that it only occurred if the veteran nicked 
himself with the clippers.  At the time of the examination 
the skin on the face and neck was normal, with no active 
lesions, bumps, pustules, or evidence of skin disease.  The 
Board finds, therefore, that the disorder is not manifested 
by exfoliation, exudation, or itching, and that the criteria 
for a compensable rating based on the original rating 
criteria are not met.

According to the revised rating criteria, a 10 percent rating 
is applicable if at least five percent, but less than 
20 percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  The 
examiner in August 2004 determined that 18 percent of exposed 
skin was involved, in that the beard on the face and neck 
covered that area, but the examiner also determined that the 
skin in that area was normal; there was no evidence of any 
skin disease at the time of the examination.  In addition, 
although the veteran reported taking tetracycline for the 
rash, the evidence does not indicate that tetracycline is an 
immunosuppressive drug; the examiner determined that the 
veteran was not receiving any immunosuppressive therapy.  The 
Board finds, therefore, that the criteria for a compensable 
rating based on the revised rating criteria are not met.

With the assignment of the non-compensable rating in January 
2003, the RO evaluated the skin rash on the face as 
disfigurement under Diagnostic Code 7800.  See 38 C.F.R. 
§ 4.118 (2005).  According to that rating criteria, a 
10 percent rating is applicable if the disorder is manifested 
by one characteristic of disfigurement.  The examiner in 
August 2004 found no evidence of scarring or disfigurement, 
and determined that although the veteran had a history of 
pseudofolliculitis barbae, there was no evidence of any skin 
disorder on examination.  The criteria for a compensable 
rating based on disfigurement are not, therefore, met.

The evidence shows that the criteria for a compensable 
rating, based on the original and revised rating criteria, 
have not been met since the initiation of the veteran's claim 
for service connection.  Fenderson, 12 Vet. App. at 126-27.  
The Board finds, therefore, that the preponderance of the 
evidence is against the appeal to establish entitlement to a 
compensable disability rating for pseudofolliculitis barbae.


ORDER

The claim of entitlement to service connection for a left 
shoulder disorder is denied.

The claim of entitlement to service connection for a right 
shoulder disorder is denied.

The claim of entitlement to service connection for a neck 
disorder is denied.

The claim of entitlement to service connection for a rash on 
the feet is denied.

The appeal to establish entitlement to a compensable 
disability rating for pseudofolliculitis barbae is denied.


REMAND

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The service medical records show that when examined on 
entering service in February 1984 the veteran was found to 
have mild bunions that were asymptomatic and first degree pes 
planus.  In April 1984 corns on the 5th digits of both feet 
were debrided.  In May 1984, approximately two months after 
entering service, he complained of pain in both feet of two 
days in duration.  Examination revealed "some deformity" in 
both feet, mild edema and tenderness in the right foot, and 
painful corns on the 3rd and 4th digits of the left foot.  His 
complaints were assessed as plantar fasciitis of the right 
foot, medial arch strain of both feet, and a plantar corn on 
the 2nd metatarsophalangeal joint of the right foot.  The 
corn was debrided, and he was given arch supports and a 
profile to wear sneakers instead of boots.  He was treated in 
July 1984 for a sprained right foot, and was then found to 
have a severe hallux abducto valgus with a bunion and 
multiple contracted toes on the right foot that were 
asymptomatic.

There is no further evidence of the veteran having any 
problems with his feet until March 1998, when he reported to 
the VA Medical Center (MC) due to pain in both feet.  He was 
then found to have bilateral bunions and hammertoes on both 
feet.  

The veteran claimed entitlement to service connection for the 
bilateral foot disability in February 1998.  He claims that 
the foot deformities were caused by having to wear boots 
while he was in service.  Examination in May 2001 revealed a 
severe hallux valgus deformity of the great toes and 
hammertoe deformities of the 2nd -4th digits, bilaterally.  
The examiner did not, however, provide an opinion on whether 
the hallux valgus deformities were aggravated during service.  
The veteran was again examined in April 2003, and the 
examiner at that time found no evidence of a hammertoe 
deformity.

Because the presence of bunions was noted when the veteran 
was examined on entering service, service connection is 
warranted for that disorder only if the evidence shows that 
the disorder increased in severity during service, and that 
the increase in severity was more than the natural progress 
of the disease.  A medical opinion is needed in order to make 
that determination.

The presence of hammertoes was not noted when the veteran was 
examined on entering service, but he was found to have first 
degree pes planus.  It is not clear from the available 
evidence whether the veteran currently has a hammertoe 
deformity, and whether any hammertoe deformity is related to 
the pes planus.  Given the foot deformities noted when 
entering service, a medical opinion is needed on whether the 
occurrence of hammertoes is a natural progression of pes 
planus.

Accordingly, this issue is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any foot 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA podiatry examination in 
order to determine whether he now has a 
foot disability that was incurred in or 
aggravated by military service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination of the feet and provide a 
diagnosis for any pathology found.  
Assuming that the examination results in 
a diagnosis of bunions or a hallux valgus 
deformity, the examiner should provide an 
opinion on whether that disorder, which 
was noted when the veteran entered 
service, underwent an increase in the 
underlying disability during service.  If 
that is the case, the examiner should 
provide an opinion on whether the 
increase in disability was due to the 
natural progress of the disease.

Assuming that the examination results in 
a diagnosis of hammertoes, the examiner 
should also provide an opinion on whether 
the hammertoes are related to the pes 
planus that was noted on entering 
service.  If so, the examiner should 
provide an opinion on whether the pes 
planus deformity, including the presence 
of hammertoes, underwent an increase in 
the underlying disability during service.  
If that is the case, the examiner should 
provide an opinion on whether that 
increase in disability was due to the 
natural progress of the disease.

All medical opinions should be based on 
review of the evidence in the claims 
file, the results of the examination, and 
sound medical principles, and not on the 
veteran's reported history.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


